Citation Nr: 0201108	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  95-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a variously diagnosed 
right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The September 1993 rating decision 
also granted service connection and assigned a noncompensable 
rating for a postoperative umbilical hernia.  The veteran 
filed a notice of disagreement with respect to this issue in 
September 1994, and a statement of the case was issued in 
February 1995.  However, the veteran's timely substantive 
appeal, filed in April 1995, specified that he was appealing 
only the denial of service connection for his right knee 
disability.  Hence, the matter of the rating for the 
postoperative umbilical hernia is not before the Board.


FINDING OF FACT

A chronic variously diagnosed right knee disability was 
initially clinically manifested in service.


CONCLUSION OF LAW

Service connection for a variously diagnosed right knee 
disability is warranted.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes service 
medical records, a VA report, and VA treatment records.  No 
outstanding evidence relevant to the issue on appeal has been 
identified.  The veteran was scheduled for a VA examination 
in October 1997, but failed to appear because the notice of 
the examination was sent to the wrong address.  Upon review 
of the evidence of record, the Board finds that an equitable 
determination may be made without such an examination, and 
that no further action is needed to satisfy VA's duty to 
assist the claimant in this regard.  The claimant has also 
been notified of the applicable laws and regulations.  
Discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed him what 
information or evidence is necessary to establish entitlement 
to the benefit sought and what evidence VA has obtained.  The 
Board notes that VA did locate and update the veteran's 
mailing address in providing him notification.  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board addressing the claim based on the 
evidence of record.  Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

On examination for enlistment in February 1988, no knee 
problems were noted.  Clinical evaluation of the lower 
extremities and musculoskeletal system was normal.  The 
veteran reported a history of a broken jaw from a motor 
vehicle accident, but no other orthopedic troubles.  In 
September 1989, following a 10 kilometer run, the veteran 
sought treatment for pain and swelling in the right knee.  He 
reported a history of similar pain from time to time since 
age 15.  The right knee had a prominent, slightly tender 
tibial tuberosity.  The range of motion was normal, but there 
was some pain on flexion.  An x-ray showed no change since 
May 1989.  In April 1990, the veteran complained of recurrent 
right knee pain following physical training.  A history of 
Osgood-Schlatter's disease in adolescence was noted.  A 
prominent right tibial tuberosity, slightly tender to touch, 
was noted.  Patellar tendinitis secondary to the deformity of 
the tibial tubercle was diagnosed.  Recurrent patellar 
tendinitis was diagnosed in August 1991.  Although the 
veteran requested a separation examination, the service 
medical records contain no report of one.

On VA examination in November 1992, the veteran reported that 
at age 14, he had pain in the right knee and was on crutches 
for 6 weeks.  Hereafter, he had no problems until he began 
running in the Army.  The knee then swelled and became 
painful.  Thereafter, the right knee developed pain on 
running or other stress.  Flexion was to 140 degrees 
bilaterally.  The knee appeared to be in "very satisfactory 
condition with no swelling and no limitation of motion."  
Right knee strain was diagnosed.

VA treatment records for June 1993 to September 1994 indicate 
treatment for right knee pain in April 1994.  The veteran 
complained of pan for 8 years, and pain on motion.  Swelling 
of the tibial tubercle and pain on pressure were noted.  An 
orthopedic consultation for a painful right knee was 
conducted in September 1994.  The veteran reported that his 
right knee always hurt.  The pain began in ninth grade, but 
increased after basic training.  There was no buckling or 
locking, but the pain was worse going up the stairs.  On 
examination, right tibial tubercle prominence was noted.  
Chondromalacia of the patella and old Osgood-Schlatter's 
disease were diagnosed.



Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

The statutes and regulations provide that every veteran shall 
be presumed to have been in sound condition upon examination, 
acceptance, and enrollment in service, except for conditions 
noted at that time.  This presumption can be rebutted by 
clear and unmistakable evidence that the injury or disease 
existed prior to entry into service.  38 U.S.C.A. § 1111, 
1137; 38 C.F.R. § 3.304(b).

In the instant case, no right knee disability was noted on 
induction.  Consequently, the veteran is entitled to a 
presumption of soundness on entry in service insofar as a 
right knee disability is concerned.  While a history of a 
diagnosis of Osgood-Schlatter's disease in adolescence was 
noted on one occasion in service, this lay statement by the 
veteran is not clear and unmistakable evidence of 
pre-existence of chronic right knee disability, and the 
presumption of soundness on entry in service is not rebutted.

The record shows that nearly two years into his active 
service, after strenuous physical activity, the veteran had 
the onset of right knee symptoms that have persisted to the 
present and have been variously diagnosed.  Continuity of 
symptoms establishes that the disability is chronic in 
nature.  Because the onset of a chronic right knee disability 
was in service, service connection for such variously 
diagnosed right knee disability is warranted.






ORDER

Service connection for a variously diagnosed right knee 
disability is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


